5a aWz>*/L

 

JUDGE AMBER GIVENS-DAVIS
282nd ]UDICIAL DISTRICT COURT
Frank Crowley Courts Building ' _
FELICIA SMlTH ` 133 N. Riverfront Blvd., LB-32 PATRICIA HOLT

 

Court Coordinator Dallas, Texas 75_207-4399 Court Re'porter
214-653-5852- (214) 653-5852 214-653-5853
VIA SCAN and FACSIMILE #512-936-2436 “/JS/O ¢E
9
December 2, 2015 / qb'

Honorable Judges of the Court of Criminal Appeals flag 4
Court of Criminal Appeals 0 350
P.O. Box 12308, Capital Station 7b/5dd
Austin, Texas 7871 1 V 7vN/W/
N/ QS/\/ 50 do

CCA No.WR-58,288-O4, Trial Court Cause No. W97-46252-S(C)
To the "Hono`rable Judges of the Court of Criminal Appeals:

The purpose of this letter is to request additional time to respond to this Court’s
Remand Order of May 13, 2015. The Court master handling this writ needs additional
time to resolve the issues and prepare findings of fact and conclusions of laW. The delay
associated With resolving this Writ has been due to the fact that the State’s attorney Was
out on maternity leave, the Writ is being reviewed by the Conviction Integrity Unit of the
Dallas County District Attorney’s Offlce, and the defense attorney Who is providing an
affidavit had to obtain records from storage due to the age of the case. The trial court
anticipates that an extension is needed to.resolve these issues. Therefore,' the court
requests until January 19, 2016, to resolve the Writ. Please advise if this Court requires
any additional information regarding this request. `

   
  

Sincerely,

u e Am er Givens-Davis

cc`: April Smith l
Cynthia Garza
Bruce Anton